Citation Nr: 0416414	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

There is no competent evidence linking the appellant's 
current hepatitis C with liver damage to his active duty 
service.


CONCLUSION OF LAW

Hepatitis C with liver damage was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2 004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

A substantially complete application regarding the issue on 
appeal was received in September 2001, and the claim was 
subsequently denied in an August 2002 rating decision.  

Correspondence dated in February 2002 satisfies the notice 
provisions of the laws and regulations noted above.  Therein 
the veteran was informed of what evidence is needed to 
substantiate his claim, which specific evidence the Secretary 
would seek to obtain, and which specific evidence the 
claimant was obligated to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the appellant indicated that he had 
received medical treatment at VA Medical Centers (VAMC) in 
Los Angeles, Manhattan, and in Augusta, Georgia.  Treatment 
records from all the facilities are of records with the 
exception of Manhattan.  The RO previously attempted to 
obtain records from that VAMC in 1992, but was informed by 
the facility that the veteran's records were missing.  The 
appellant also indicated that he initially received private 
medical care from Dr. Disck in 1959.  The veteran did not, 
however, provide the RO with a completed authorization form 
which would have allowed the RO to try and obtain the records 
on his behalf.  Further, the appellant did not submit these 
records on his own.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the VCAA, thereby allowing 
the Board to consider the issues on the merits.

Factual Background

Service medical records do not contain any complaints or 
clinical findings associated with hepatitis C, to include 
findings such as non-A/non-B Hepatitis.  These records do 
reflect that the veteran was treated on four occasions for 
gonorrhea.  Records from December 1957 indicate that he drank 
alcohol but not to excess.

Medical records dated from April 1959 to March 1967 are 
comprised mainly of VA examinations that do not contain any 
complaints or findings consistent with hepatitis C.  An 
employment health records dated in 1960 from a Northport VA 
hospital are similarly absent findings or complaints.  
Likewise outpatient treatment records from the Los Angeles 
VAMC dated from July 1969 to February 1970, and private 
records from the Manhattan Center HIP Center dated from April 
to July 1984 do not contain any complaints or findings 
associated with hepatitis C.

The veteran was treated at the Augusta VAMC in July 1989.  He 
reported that he had been hospitalized for cocaine abuse in 
1986.  He was later admitted to a substance abuse program in 
June 1991 for alcohol abuse.  A urine screen was positive for 
cocaine.  The veteran also admitted to a history of marijuana 
and intravenous heroin abuse in 1966 and 1967.

Records dated in May 1992 from the Dorn VAMC and private 
medical records from James Higgins, M.D., dated from June 
1989 to September 1994 did not contain any complaints or 
findings related to hepatitis C.

Augusta VAMC medical records dated from December 1995 to 
April 1998 included records dated in June 1997 in which the 
veteran reported that he was hospitalized in 1962 for 
hepatitis; the type was unknown.  He indicated that he 
contracted it by sharing drinks with others.  At that time he 
was not an intravenous drug user.  He did report having 
multiple sex partners and a history of foreign travel.  His 
reported drug history included heroin and intravenous drug 
use from 1965 to 1968.  

In January 2001, the veteran was tested for hepatitis C.  His 
risk factors were a history of illicit intravenous drug use 
and intemperate or immoderate use of alcohol.  He was 
diagnosed with hepatitis C in February 2001.  In April 2001, 
the veteran's past medical history indicated that it was 
negative for jaundice, hematemesis, blood transfusions.  It 
was positive for intravenous drug use forty years previously 
and cocaine abuse.  

A statement from the veteran that was received in March 2002 
indicated that he believed that the disease entered his 
system in Frankfurt, Germany in 1959.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice- 
connected disorder by a service-connected disability is 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

After consideration of the evidence, the Boards finds that 
the preponderance of the evidence is against finding that 
hepatitis C is related to the appellant's service.

Although the veteran was asked to provide specific 
information regarding risk factors in service, his only 
response was that he believed he contracted it in Germany in 
1959.  Service medical records indicated that his only known 
risk factor was his history of multiple treatment sessions 
for a sexually transmitted disease.  The representative 
contends that other servicemen "could have" used the 
veteran's personal items unbeknownst to him; however, this 
lay theory is at best highly speculative.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993)  Decisions of the Board must be made 
based on the evidence, not conjecture.  Moreover, as lay 
persons who are  untrained in the field of medicine, neither 
the representative nor the veteran are competent to offer an 
opinion as to the etiology of the appellant's disorder.

Post-service medical records noted another incident of a 
sexually transmitted infection, alcohol abuse, cocaine use, 
and a three year history of illicit I.V. drug use.  When the 
veteran was diagnosed with hepatitis C in 2001, the only risk 
factors noted in the medical records were I.V. drug use and 
alcohol consumption.  Notably, the medical records only 
linked post-service risk factors to hepatitis C.  In 
contrast, no medical evidence has linked the veteran's 
hepatitis C to his multiple in-service episodes of gonorrhea.  
In light of the foregoing the preponderance of the evidence 
is against the claim, and the benefit sought on appeal must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



